Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1 and 12 are independent.

Response to Amendment
This office action is responsive to the amendment filed on 08/08/2022. As
directed by the amendment, claims 1-6, 8-9, 12-16 and 19 are amended. Claims 7 and 18 are cancelled.

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not fully persuasive. 
Regarding the 35 USC 101 Rejection Applicant Argues: claim 1 as amended recites additional elements that amount to an inventive concept corresponding to significantly more than the alleged abstract idea. For example, as noted above, the cited prior art is absent of any teaching or suggestion of a plurality of sequential stages of a selected model, wherein executing each of the plurality of sequential stages includes calculating a respective output based on a respective input of each of the plurality of sequential stages, wherein the respective outputs of each of the plurality of sequential stages  
are provided as the respective inputs to subsequent stages of the plurality of sequential stages. 
Examiner response: Examiner respectfully disagrees, prior art teachings are not considered in the USC 101 rejection below.
Applicant further Argues: Applicant respectfully notes that "[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole." Trading Technologies Int'l, Inc. v. CQG, Inc., No. 16-1616, slip op. at 8 (Fed. Cir. Jan. 18, 2017) (internal citations omitted). Here, abstraction has been avoided because the claims provide an inventive concept that improvement to the capability of a model management system as a whole. 
	Examiner response: Examiner respectfully disagrees, under broadest reasonable interpretation, the model management system and other hardware elements described in the claims are understood to be generic computer equipment (See MPEP 2106.05(f)). It is not clear how exactly abstraction is avoided or how “the claims provide an inventive concept that improvement to the capability of a model management system as a whole”.
Applicant further Argues: Further, the claims as amended include inventive concepts as to amount to significantly more than any alleged abstract idea as described in DDR Holdings, LLC vHotels.com, LP, 773 F3d 1245 (Fed Cir 2014). Specifically, the claims: include 'additional features' that ensure the claims are 'more than a drafting effort designed to monopolize the [abstract idea].' In short, the claimed solution amounts to an inventive concept for resolving this particular [Internet-centric] problem, rendering the claims patent-eligible. 
Examiner response: Examiner respectfully disagrees, the amended feature describes sequentially processing data for the machine learning models and further define first/second set of model data. The specification of data to be stored is understood to be a field of use limitation (See MPEP 2106.05(h)).

Applicant's arguments regarding the 35 USC 103 rejection:
Applicant’s arguments with respect to the 35 U.S.C 103 rejection have been
considered but are moot because of the new ground of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-6, 8-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
According to the first part of the analysis, in the instant case, claims 1-6 and 8-11 are directed to a model management system and claim 12-17 and 19-20 is directed toward a method. Thus, only claims 1-20 fall within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claims 1 and 12
execute each of a plurality of sequential stages of a selected model, wherein executing each of the plurality of sequential stages includes calculating a respective output based on a respective input of each of the plurality of sequential stages (This step appears to be directed to a mathematical calculation.), 
wherein the respective outputs of each of the plurality of sequential stages are provided as the respective inputs to subsequent stages of the plurality of sequential stages, 
separately verify, based on the respective outputs, each of the plurality of sequential stages (This step appears to be directed to verifying and is understood to be a mental process (i.e. evaluation).), and 
generate sequential stages (This step appears to be directed to generating additional information and is understood to be a mental process (i.e. judgment).), 

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 1 and 12
A model management system for validating models for predicting a client behavior event, the model management system comprising: a memory having computer readable instructions stored thereon; at least one processor configured to execute the computer readable instructions to cause the model management system to (This is understood to be additional information.)
wherein the respective outputs of each of the plurality of sequential stages are provided as the respective inputs to subsequent stages of the plurality of sequential stages, (This step is understood to be a field of use limitation.)
wherein the model data includes a first set of model data corresponding to the outputs of each of the plurality of sequential stages and a second set of model data different from the first set of model data, wherein the second set of model data is a subset of the first set of model data; (This step is understood to be a field of use limitation.)
and a user interface configured to: receive an indication of credentials of a user, and selectively retrieve and display either the first set of model data or the second set of model data based on the indication. This step is understood to be extra-solution activity.)

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 1 and 12
A model management system for validating models for predicting a client behavior event, the model management system comprising: a memory having computer readable instructions stored thereon; at least one processor configured to execute the computer readable instructions to cause the model management system to (The model management system and hardware elements are understood to be generic computer equipment. See MPEP 2106.05(f).)
wherein the respective outputs of each of the plurality of sequential stages are provided as the respective inputs to subsequent stages of the plurality of sequential stages, (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity and data gathering. See MPEP 2106.05(g).)
generate sequential stages,wherein the model data includes a first set of model data corresponding to the outputs of each of the plurality of sequential stages and a second set of model data different from the first set of model data, wherein the second set of model data is a subset of the first set of model data; (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)
and a user interface configured to: receive an indication of credentials of a user, and selectively retrieve and display either the first set of model data or the second set of model data based on the indication. (These steps appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity and data gathering. See MPEP 2106.05(g).)

Step 2A, Prong 1 Dependent Claims

Regarding Claims 2 and 13
compare the respective outputs to one of a corresponding threshold and a range of values. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claim 5 and 16
selectively stop executing the plurality of sequential stages of the selected model based on the comparison. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claims 9 and 20
generating the model data using the data in the output tables. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Step 2A, Prong 2 Dependent Claims

Regarding Claims 3 and 14
generate and transmit a notification in response to the comparison. (This step is understood to be extra-solution activity.)

Regarding Claims 4 and 15
wherein the notification identifies a variable used in a respective one of the plurality of sequential stages. (This step is understood to be extra-solution activity.)

Regarding Claim 6 and 17
wherein the first set of model data is accessible, via the user interface module, to a first set of users and the second set of model data is accessible, via the user interface, to a second set of users. (This step is understood to be extra-solution activity.)

Regarding Claims 8 and 19
store output tables including data indicative of the respective outputs of each of the plurality of sequential stages. (This step is understood to be a field of use limitation.)

Regarding Claim 10
wherein the model data includes a visual representation of the data in the output tables. (This step is understood to be a field of use limitation.)

Regarding Claim 11
wherein the user interface is configured to selectively display one of a model performance interface accessible by a first set of users and a storefront interface accessible by a second set of users. (This step is understood to be extra-solution activity.)

Step 2B

Regarding Claims 3 and 14
generate and transmit a notification in response to the comparison. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).

Regarding Claims 4 and 15
wherein the notification identifies a variable used in a respective one of the plurality of sequential stages. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).

Regarding Claim 6 and 17
wherein the first set of model data is accessible, via the user interface module, to a first set of users and the second set of model data is accessible, via the user interface, to a second set of users. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).

Regarding Claims 8 and 19
store output tables including data indicative of the respective outputs of each of the plurality of sequential stages. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claim 10
wherein the model data includes a visual representation of the data in the output tables. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claim 11
wherein the user interface is configured to selectively display one of a model performance interface accessible by a first set of users and a storefront interface accessible by a second set of users. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 20200051550, hereinafter "Baker") in view of  Dent et al. (US 20200012962A1, hereinafter "Dent").

Regarding Claim 1
Baker discloses: A model management system for validating models for predicting a client behavior event, the model management system comprising: 
a memory having computer readable instructions stored thereon ([Para 0104-0106]); 
at least one processor configured to execute the computer readable instructions to cause the model management system to ([Para 0104-0106])
execute each of a plurality of sequential stages of a selected model, wherein executing each of the plurality of sequential stages includes calculating a respective output based on a respective input of each of the plurality of sequential stages, wherein the respective outputs of each of the plurality of sequential stages are provided as the respective inputs to subsequent stages of the plurality of sequential stages, ([Para 0006 and Fig 1]“The multi-stage machine learning and recognition system of the present invention can be utilized in a variety of different contexts,… In these or other contexts, each non-final stage machine learning system can function as a classifier selecting which of the machine learning systems in the subsequent stage is to receive each item of data. In such embodiments, each classifier in a non-final stage is tasked with assigning a data item to the classifier or set of classifiers that are members of the set of machine learning systems in the subsequent, higher-level stage of the structure that are most likely to classify the data item correctly.” ([Para 0109 and Fig 1] also describes processing input/outputs to subsequent stages.)
separately verify, based on the respective outputs, each of the plurality of sequential stages ([Para 0005] “The learning coach and data management system can also use its capability to test on separate data and to optimize cost - performance” [Para 0020-0022 and Fig 1] “The learning coach and data management system 105 is a machine learning system, which is separate from the non-final and final stages 101, 102, 104. . The learning coach and data management system 105 learns to control the potential distribution of each item of data to multiple destinations by observing the internal state of the non-final and final stages 101, 102, 104 and the data the non-final and final stages 102, 104 receive.”[Para 0048-0051] “the performance can be monitored by learning coach 105 and the performance can be checked on data that has been set aside . If the performance declines, learning coach 105 can stop the process or can experiment with structural changes to either data assignment system 101 or one or more of the final stage machine learning systems 104 to look for a change that improves performance or that improves cost performance.” Examiner reads the learning coach as verifying performance for each stage, and the performance being based on respective outputs.),  
generate and store model data corresponding to the respective outputs of each of the plurality of sequential stages, wherein the model data includes a first set of model data corresponding to the outputs of each of the plurality of sequential stages ([Para 0018-0020 and Fig 1] describes generating model data and classification decisions (i.e. respective outputs) for each of sequential stages (i.e. non-final to final stages).[Para 0056, 0058, and 0114] describe storing model data.)
Baker does not explicitly disclose: Store model data, wherein the model data includes a first set of model data and a second set of model data different from the first set of model data, wherein the second set of model data is a subset of the first set of model data.
However, Dent discloses in the same field of endeavor:  Store model data, wherein the model data includes a first set of model data and a second set of model data different from the first set of model data, and a second set of model data different from the first set of model data, wherein the second set of model data is a subset of the first set of model data ([Para 0024-0025, 0037, and Fig 1] “The dataset module 114 can be configured to obtain user datasets 130 from one or more user data stores 132 for use in training a machine learning model 110. A user data store 132 can be hosted on computing resources (e.g., server (s) 126) located in a service provider environment, located in a user's private network, or located in other locations, as can be appreciated.” Examiner reads all the datasets hosted by server 126 as a first set of model data and the user dataset accessed by the user as a second set of model data that is a subset of the first set of model data.); and a user interface configured to: receive an indication of credentials of a user ([Para 0017, Fig 2 (206) and Fig 11 (1110)] “A user can be provided access to the automated ML platform via a graphical user interface. The graphical user interface may be configured to allow the user to specify a user data store containing datasets for training a machine learning model and provide user-credentials for the data store. The automated ML platform can be configured to retrieve the datasets from the data store using the user-credentials and analyze the datasets to identify an association between the target metric and the data contained within the datasets.” [Para 0054] “As in block 1110, credentials for connecting to a data store containing a plurality of datasets can be received. The credentials can be submitted to an automated ML platform comprising computing resources and tools to create a machine learning model. In one example, a user can submit credentials for a data store using a user interface. As in block 1120, the credentials can be used to connect to the data store, and datasets stored on the data store can be retrieved for use in creating the machine learning model.”), and selectively retrieve and display either the first set of model data or the second set of model data based on the indication  ([Para 0059, and Fig 9-11] “As in block 1160, the machine learning model can be deployed to computing resources in a service provider environment to generate predictions associated with the target metric. Prediction data generated by the machine learning model can be sent to a user data store, or an API can be provided to the user to allow access to the prediction data. In another example, the machine learning model can be deployed to a user's computing resources, such as a user's data center. In one example, when the machine learning model is executed, influence values of prediction drivers to predict the target metric can be captured, and the influence values can be synchronized to datasets associated with the prediction drivers stored in a user data store.” [Para 0052-0053] “For example, as shown in FIG. 9, analysis results for the adjustment can be displayed side-by-side with pre-adjustment analysis results. A new version of the machine learning model can be created using adjustments made to the prediction drivers 906, and the user may have the option to select a version of the machine learning model to deploy to a production environment, as illustrated in FIG. 10.” Examiner reads the predication results as selectively retrieved and displayed model data as shown in Fig 9. The user is given access to data from the user data store 130 based on credentials, and is able to input/evaluate the data being fed into the model.).
It would be obvious to one of the ordinary skill in the art before the effective filling
date of the claimed invention to modify the method for Multi-stage Machine learning and Recognition taught by Baker with the method for Automated Machine Learning System taught by Dent. Doing so provides a user interface to display machine learning models (Dent, Abstract). 

Regarding Claim 12
Baker in view of Dent discloses: A method for validating models for predicting a client behavior event, the method comprising: (Claim 12 is a method claim that corresponds to method claim 1 and the rest of the limitations are rejected on the same ground)

Regarding Claim 2
Baker in view of Dent discloses: The model management system of claim 1, wherein, to verify each of the plurality of sequential stages, the model validation system at least one processor is configured to execute the computer readable instructions to cause the model validation system to compare the respective outputs to one of a corresponding threshold and a range of values ([Para 0051-0053, Fig 1(120), and fig 9], Dent).

Regarding Claim 13
(CLAIM 13 IS A METOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM
2 AND IS REJECTED ON THE SAME GROUND)

Claim 3-5, 8-10, 14-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 20200051550, hereinafter "Baker") in view of Dent et al. (US 20200012962A1, hereinafter "Dent") and Chu (US 20090106178, hereinafter "Chu").

Regarding Claim 3
Baker in view of Dent discloses: The model management system of claim 2, 
Baker in view of Dent does not explicitly disclose: wherein the model management system is configured to generate and transmit a notification in response to the comparison.
However, Chu discloses in the same field of endeavor: wherein the model management system is configured to generate and transmit a notification in response to the comparison ([Para 0068], Chu “Model performance warnings and alerts conditions are set at 1114 and 1116 respectively. Based upon these conditions and after the performance monitoring reporting jobs are done (via job scheduling or not), the model performance monitoring report macro decides whether or not a warning/alert notification message should be sent out to pre-specified recipients.” Examiner reads model performance as the comparison.).
It would be obvious to one of the ordinary skill in the art before the effective filling
date of the claimed invention to modify the method for Multi-stage Machine learning and Recognition taught by Baker with the method Automated Machine Learning System taught by Dent with the method for Updating Predicative models taught by Chu. Doing so allows for corrective actions based on model performance (Chu, Abstract).

Regarding Claim 4
Baker in view of Dent and Chu discloses: The model management system of claim 3, wherein the notification identifies a variable used in a respective one of the plurality of stages ([Para 0048], Chu “If users receive a warning notification regarding a model performance and build a new champion model in response to correct the model degradation problem, then they might not receive alert notifications at all down the road when the new replacement champion is deployed. As mentioned above with respect to process 800, a set of performance indexes can be used to set performance index degradation thresholds for predictive models. When these indexes are used appropriately in model management environments, obsolete predictive models can be identified.”).

Regarding Claim 5
Baker in view of Dent and Chu discloses: The model management system of claim 3, wherein the model management system is configured to selectively stop executing the plurality of stages of the selected model based on the comparison (Para 0034 and 0048], Baker “However, the performance can be monitored by learning coach 105 and the performance can be checked on data that has been set aside . If the performance declines, learning coach 105 can stop the process or can experiment with structural changes to either data assignment system 101 or one or more of the final stage machine learning systems 104 to look for a change that improves performance or that improves cost performance.”).

Regarding Claim 8
Baker in view of Dent and Chu discloses: The model management system of claim 1, wherein the model validation system is configured to store output tables including data indicative of the respective outputs of each of the plurality of stages ([Para 0069, Fig 13, and Fig 20], Chu “FIG. 13 provides at 1200 an example of a notification message. Note that in the example notification message, there is one row for each model performance report instance whose threshold expression is evaluated as true. Also note that in a model manager, users can define via process 860 (of FIG. 9) thresholds at multiple levels such as at the following levels: warning and alert.”).

Regarding Claim 9
Baker in view of Dent and Chu discloses: The model management system of claim 8, wherein the model validation system is configured to generate the model data using the data in the output tables ([Para 0039], Chu “The performance criteria 240 is used for evaluating both model 222 and model 622 and allowing any corrective action to proceed if needed. As illustrated by the different evaluation processes (e.g., processes 250, 260, and 270 for model 222 and processes 640, 650, and 660 for model 622), different evaluation thresholds might be used for the models 222 and 622 and thus the evaluation processes might evaluate the performance of models 222 and 622 differently.”).

Regarding Claim 10
Baker in view of Dent and Chu discloses: The model management system of claim 9, wherein the model data includes a visual representation of the data in the output tables ([Para 0082 and Fig 14], Chu “FIG. 14 shows at 1300 a model manager that includes a project-based repository for cataloging analytical models and also several model comparison and monitoring reports. A model manager includes a set of life cycle templates for pushing the model through the development, Vali dation, deployment, and retirement milestones.”).

Regarding Claim 14
(CLAIM 14 IS A METOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM
3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 15
(CLAIM 15 IS A METOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A METOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 19
(CLAIM 19 IS A METOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 8 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 20
(CLAIM 20 IS A METOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 9 AND IS REJECTED ON THE SAME GROUND)

Claim 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 20200051550, hereinafter "Baker") in view of Dent et al. (US 20200012962A1, hereinafter "Dent"), and Duncan et al. (US 20170220943, hereinafter "Duncan").

Regarding Claim 6
Baker in view of Dent discloses: The model management system of claim 1, 
Baker in view of Dent does not explicitly disclose: wherein the first set of model data is accessible, via the user interface module, to a first set of users and the second set of model data is accessible, via the user interface module, to a second set of users.
However, Duncan discloses in the same field of endeavor: wherein the first set of model data is accessible, via the user interface module, to a first set of users ([Para 0078 and Fig. 1] “A knowledge acquisition module 14 which transforms knowledge of human experts 30 to the appropriate form for use by the inference engine 18;” Examiner reads the expert as a first set of users.) and the second set of model data is accessible, via the user interface module, to a second set of users ([Para 0080 and Fig 1] “The system 10 may be configured as a simple client-server architecture, with a client device of a user 32 being configured to execute a GUI module 22 to allow the user to interact (via a telecommunications network, Such as the Internet, a mobile data communications network, or a local area network) with an expert system 11 which is configured as a single server computing device.” Examiner reads user 32 as a second set of users.).
It would be obvious to one of the ordinary skill in the art before the effective filling
date of the claimed invention to modify the method for Multi-stage Machine learning and Recognition taught by Baker with the method Automated Machine Learning System taught by Dent with the method for Data analysis taught by Duncan. Doing so provides a user interface data analysis engine (Duncan, Abstract).

Regarding Claim 17
(CLAIM 17 IS A METOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 20200051550, hereinafter "Baker") in view of  Dent et al. (US 20200012962A1, hereinafter "Dent") and Brown et al. (US 8621420, hereinafter "Brown").

Regarding Claim 11
Baker in view of Dent discloses: The model management system of claim 1, wherein the user interface module is configured to selectively display one of a model performance interface accessible by a first set of users ([Para 0050-0053 and Fig 7-10], Dent “As shown in FIGS . 8A - B , the analysis can be displayed to a prediction driver influence screen 802 of the GUI 204 to allow the user to review the analysis results for prediction driver influence . In one example, the prediction drivers 806 can be ranked and displayed in order with the most influential prediction driver being listed at the top of the prediction driver influence screen 802… Providing the analysis may help the user to identify performance differ ences in the machine learning model versions and select a version of the machine learning model based on the performance differences.”)
Baker in view of Dent does not explicitly disclose: a storefront interface accessible by a second set of users.
However, Brown discloses in the same field of endeavor: a storefront interface accessible by a second set of users ([Col 3 line 41-47] “For example, a user interface environment 34 may provide the user 36 both the opportunity to complete a purchase of a selected item (continue the execution of a first use case) or shop for additional related items (execute a second use case). Given the relatedness of these use cases, the analyst 30 may determine that there is a relatively high affinity between the two.” Examiner reads user 36 as a second set of users.).
It would be obvious to one of the ordinary skill in the art before the effective filling
date of the claimed invention to modify the method for Multi-stage Machine learning and Recognition taught by Baker with the method Automated Machine Learning System taught by Dent with the method for model user interface environment taught by Brown. Doing so provides a user interface environment such as a website interactive platform (Brown, Col 3 lines12-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ma et al. (US 2020/0311613, hereinafter "Ma") similarly describes connecting machine learning models (Abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.M./Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127